Case 2:10-cr-20403-NGE-MKM ECF No. 677, PageID.18654 Filed 03/31/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                         CRIMINAL NO. 10-20403

 vs.                                             HON. NANCY G. EDMUNDS

 D-2 BOBBY W. FERGUSON,

            Defendant.
 _______________________________/

             NOTICE OF CHANGE OF ASSISTANT U.S. ATTORNEY

 To: Attorney Admission Clerk and All Other Parties

 Please add the following Assistant U.S. Attorney as co-counsel of record on behalf of the
 United States of America:

                     Name:         SARAH RESNICK COHEN
                     Address:      211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                     Telephone:    313-226-9637
                     Email:        Sarah.Cohen@usdoj.gov


                                                 Respectfully submitted,

                                                 SAIMA S. MOHSIN
                                                 Acting United States Attorney

                                                 s/Sarah Resnick Cohen
                                                 SARAH RESNICK COHEN
                                                 Assistant United States Attorney
                                                 211 W. Fort Street, Suite 2001
                                                 Detroit, MI 48226
                                                 313-226-9637
                                                 Sarah.Cohen@usdoj.gov
 Dated: March 31, 2021
